Mr. Parsons Sollicitor for the Defendants in this Cause did this Day agreeable to the Order of this Court on Wednesday last renew his Motion praying that the Bond entered into by the Defendant Lachlan McGillevrey and Alexander McGillevrey as his Security to the Provost Marshal might be delivered up and cancelled, and the Writt of ne exeat discharged, Mr. Rutledge having suggested to the Court that he intended to amend the Complainant’s Bill of Complaint pursuant to an Order obtained from the Master of this Court for that Purpose, It is Ordered that the Bond to the Provost Marshal be cancelled and that the Writt of ne exeat be discharged upon the *533Defendants answering the Bill so to be amended as aforesaid and giving Security to perform the further Order and Decree of this Court.
John Troup Register in Chancery
On reading the Petition of Mr. William Graeme 71 Attorney at Law to this Court setting forth that he had served as a Clerk for five Years to David Graeme Esquire his Majesty’s Attorney General for this Province, had been admitted to practise as an Attorney in the supreme Court of Judicature within the same and praying to be admitted to act as Sollicitor in this honorable Court and to have his Name entered as such amongst the Records of the said Court; It is Ordered accordingly the Petitioner having taken the usual Oath of a Sollicitor.
John Troup Register in Chancery

 William Graeme later removed to Georgia and died there June 29, 1770 (SGHGM, XVI, 131)-